Citation Nr: 0711783	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back disorder. 

In a November 2004 decision, the Board reopened the veteran's 
claim on the basis that new and material evidence had been 
submitted; however, the underlying service connection claim 
was denied on the merits.  The veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2005 Order, pursuant to the Joint 
Motion for Remand, the Court vacated and remanded the Board's 
November 2004 decision.  In doing so, the Court left 
undisturbed the Board's finding that new and material 
evidence had been submitted.  The Court did, however, remand 
the issue of entitlement to service connection for a back 
disorder to the Board for further development. 

Pursuant to Court Order, the Board remanded the veteran's 
claim to the RO in May 2006 for further development and 
adjudication consistent with the Veteran's Claims Assistance 
Act of 2000 (VCAA).  That action having been completed, the 
claim has been returned to the Board and is ready for 
appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A chronic back disorder was not incurred during the 
veteran's period of active duty service, nor did arthritis 
manifest within the year following the veteran's separation 
from said service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in February 2003, June 2003, 
and May 2006, and the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.  An additional letter requesting information and 
evidence was issued in October 2003.  The veteran was 
provided notice consistent with the notice provisions of 
Dingess in May 2006 and July 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private 
medical records, and a report of VA examination.  

As noted in the Introduction, the claim was most recently 
before the Board in May 2006 and remanded for further 
development and adjudication of the claim.  Pursuant to Board 
remand, the RO sent the veteran a letter in May 2006 
requesting that he submit evidence, both VA and non-VA, 
showing that a back disorder existed from military service to 
the present time.  The veteran did not respond.  

Despite the lack of response from the veteran, the RO 
requested records previously identified by the veteran from 
the VA Medical Centers (VAMC) in Richmond, Virginia, and 
Martinsburg, West Virginia, dated from 1967 to the present.  
However, the requests resulted in negative responses.  The 
Martinsburg VAMC indicated that they had no record of the 
veteran having been treated at their facility.   The Richmond 
VAMC indicated that no records were found on file in their 
retirement center.  

The RO made a formal finding of the unavailability of the 
VAMC records in November 2006.  Thereafter, in December 2006, 
the RO notified the veteran that they were unable to obtain 
reports of VA outpatient treatment from either the Richmond 
or Martinsburg VAMC.  The veteran's representative responded 
in December 2006 and indicated that they too had been 
unsuccessful in their attempts to obtain these records.  As 
such, it would be futile to remand the veteran's claim for 
further development to obtain these records.  38 C.F.R. 
§ 3.159(c)(2).

The Board also notes the veteran previously indicated that he 
was attempting to obtain treatment records from a prior 
employer, Rock-Tenn.  However, the veteran forwarded a 
response from the employer in October 2002, which indicated 
that they had no record or knowledge of any medical records 
on file for the veteran.  Thus, it would be futile to attempt 
any efforts to obtain these records.  38 C.F.R. 
§ 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In December 2006 the veteran's 
representative indicated that he had no further evidence to 
submit.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Further, the veteran is 
represented by counsel experienced in VA law.  Thus, any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post service private medical 
records; lay statements, and a report of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for a back disorder.  Specifically, he asserts 
that he injured his back during service in November 1966 at 
Fort Carson, when he kicked a Private out of harm's way when 
a track on an advanced bridge launcher jumped off the 
sprocket.  He further contends that immediately after the 
incident he could not stand up straight, which progressed 
into stiffness in the lower back and agonizing pain from 
which he still suffers to this day.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a back 
disorder is not warranted.  In this regard, the veteran's 
service medical records show the veteran complained of sacral 
and coccyx pain in November 1966.  He indicated that he had 
injured his back in the motor pool.  The veteran was 
diagnosed with back strain.  He was ordered to quarters for 
72 hours.  Thereafter, he reported that his back was much 
better.  There were no further complaints in service with 
regard to the veteran's back.

In his March 1967 Report of Medical History, the veteran 
indicated that he injured his back in the motor pool and had 
been diagnosed with sacroiliac strain.  He further stated 
that with the proper care and quarter he recovered from the 
injury.  The examiner made separate notes indicating the 
veteran was diagnosed with lumbar strain in November 1966 
with no sequelae.  On the check-list part of the form, he 
denied recurrent back pain.  

Although the veteran was diagnosed with back strain in 
service, there was no evidence of a chronic back disorder in 
service.  There is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. 
§ 3.303(b).  In order for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

Following service, treatment notes dated from July to October 
1996 from Timberlake Family Practice noted that the veteran 
reported a history of being hospitalized in 1971 for a 
"pulled muscle" in the low back.  In July 1996 he reported 
he was having some low back pain possibly secondary to some 
strain while lifting an air condition at home about ten days 
previously.  Assessment was low back strain, to be treated 
with ibuprophen.  There was no mention of the in-service 
accident.  The Board notes the veteran indicated treatment 
from that practice only since 1983, and limited his 
authorization for the release of records to only those 
pertaining to his back.  

Statements of RAS, D.C., reveal the veteran first sought 
treatment from him for back pain in approximately 1975, some 
eight years after the veteran's discharge from service.  In 
an August 1998 letter, RAS, D.C., further indicated that the 
veteran was treated on multiple occasions and was released to 
an as needed basis.  He also stated the veteran did not 
return to care until 1993 when he sustained a low back injury 
while changing a tire on a vehicle, and received treatment 
for approximately one month.  He subsequently returned in 
July 1998 for complaints of radiating back pain.  He was 
diagnosed with a chronic biomechanical dysfunction of the 
lumbar spine, which RAS, D.C. stated would progressively 
deteriorate the disc and joints.  He opined the veteran's 
condition was not going to stabilize with conservative care 
and would result in more frequent exacerbations and more 
complicated problems.  RAS, D.C. indicated that his initial 
treatment records were purged after a 10 year gap in 
treatment.

As noted earlier, there is no evidence of record of the 
veteran having been treated at either the Richmond or 
Martinsburg VAMC from 1967 to the present.  Attempts to 
obtain records of treatment for the veteran's back from a 
former employer, Rock-Tenn, also resulted in a negative 
response.  

It is clear from the record that the veteran currently 
suffers from a back disorder, with the October 2003 VA 
examination diagnosing degenerative disc disease.  However, 
the question of etiology remains.  In support of his claim, 
the veteran submitted a detailed statement regarding the 
November1966 accident.  While he asserted that a back 
disorder has been present since his period of active military 
service and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); See also Routen v. 
Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 525 U.S. 
962 (1998) (although the veteran is competent to provide 
evidence of observable symptomatology, he is not competent to 
provide evidence of the etiology of a medical disorder).

With regard to assertions of an existence of a back disorder 
from the date of his military discharge to the present, the 
veteran has also submitted statements from his spouse, 
brother, and sister-in-law.  The veteran's brother indicated 
that the veteran wrote to him while in the service and told 
him of his back injury.  The letters discuss the veteran's 
symptoms and indicate the veteran's back interfered with his 
family, social, and occupational life.  These letters are 
nonspecific as to symptomatology immediately following 
service, and note only an exacerbation in the early 1970's, 
which is several years after his service.  While lay persons 
are competent to testify as to observed symptomatology, they 
are not competent to provide a medical opinion as to etiology 
of the veteran's disorder.  Espiritu, supra. Thus, they too 
are not probative of a relationship between service and the 
claimed disorder.  Id.  

The claims folder contains two differing medical opinions 
regarding the etiology of the veteran's back disorder.  In a 
September 2002 letter, RAS, D.C, noted the veteran reported 
symptoms of recurring low back pain since the in-service 
accident.  He indicated that after initial treatment in 1975, 
a lapse of approximately ten years between treatment 
occurred, and the veteran's files were purged.  The veteran 
resumed treatment in 1993 with continued complaints of back 
pain after lifting an air conditioner.  RAS, D.C, stated that 
a radiographic examination showed evidence of L5-S1 disc 
deterioration.  He opined the damage was caused by an 
accident and not normal, age-related deterioration because 
there was disc disease at only one level.  RAS, D.C, 
concluded it was more than likely to highly probable that the 
initial injury occurred while the veteran was a member of the 
Armed Forces.

The veteran was afforded a VA examination in October 2003.  
The examiner reviewed the claims folder, which included the 
veterans' service medical records and post service treatment.  
The veteran presented with complaints of low back pain 
continuing from the November 1966 motor pool injury until the 
time of examination.  After physical examination and review 
of the radiographic reports, the veteran was diagnosed with 
moderate degenerative disc disease at L5-S1, mild 
degenerative disc disease at L4-L5 and L2-L3, and minor 
degenerative joint disease at the same levels.  

The examiner opined the currently diagnosed back disorder was 
more likely than not unrelated to the back injury that 
occurred during service.  The examiner reasoned that while 
the veteran suffered a minor sprain in service, he recovered 
completely prior to his separation from said service.  He 
noted that when examined on separation from service the 
veteran stated, "with proper care in quarters, I recovered 
from the injury."  The examiner also noted that the physician 
who examined the veteran on separation from service noted a 
"lumbosacral strain November of 1966, no sequelae," 
indicating the veteran had no further problems with his back 
in service.

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's current back disorder 
is related to his period of active duty service.  In this 
regard, the Board finds that with respect to the evidence 
presented, the greatest weight is to be accorded to the 
findings of the October 2003 VA examination.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).

The Board, in looking at the findings of the October 2003 VA 
examination, notes that the examiner took a complete history 
from the veteran to include the November 1966 in service 
motor pool injury and post service treatment, as well as 
reviewed the claims file.  The examiner, in reaching a 
diagnosis, considered the veteran's current complaints, as 
well as the objective results from the physical examination 
and x-ray reports.  The examiner further indicated that he 
considered the opinions of RAS, D.C.  The Board is of the 
opinion that the October 2003 VA examiner made a diagnosis 
and reached the conclusion that the veteran's current back 
disorder was not due to the in service accident, based on a 
complete and thorough review of the medical evidence of 
record and objective findings.

In contrast, the Board notes that the statements of RAS, 
D.C., were, in part, based on his recollection of treating 
the veteran more than 20 years previously, as the he admitted 
his records from the veteran's initial treatment had been 
purged due to a lapse in treatment in excess of ten years.  
Additionally, there is no indication that he had first-hand 
knowledge of the veteran's condition on separation from 
service, nor did he mention the 1971 pulled muscle that was 
previously reported by the veteran to his family practice 
physician.  RAS, D.C., indicated that in rendering his 
opinion he considered that "[the veteran] ha[d] been 
consistent in his relaying the low back pain originated with 
an injury while in the Armed Forces."  However, a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

Although RAS, D.C., indicated that the veteran provided him 
with records referring to treatment received in November 1966 
for a low back condition, it is unclear whether those records 
included all of the service medical records, such as the 
separation examination which showed no complaints or 
sequelae.  Moreover, the VA examiner questioned how RAS, D.C. 
could render his opinion based on the information that RAS, 
D.C. considered including his recollection of treatment in 
1975 without actual records, the evidence of an injury while 
changing a tire in 1993, a diagnosis of biomechanical 
dysfunction in 1996, and a finding of disc deterioration in 
1999.

Moreover, the VA examiner is a medical doctor, whereas RAS, 
D.C., is a chiropractor.  Because the VA examiner has more 
training and greater skill in evaluating medical disorders, 
his opinion has greater probative value than that of RAS, 
D.C.  See Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

For the reasons set forth above, the Board finds that the 
opinion of RAS, D.C., as to the etiology of the veteran's 
back disorder, is entitled to less probative weight.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

As a final matter, the Board notes that post service medical 
records do not establish that the veteran developed arthritis 
of the lumbar spine within one year of his separation from 
service.  38 C.F.R. § 3.307(a).  Thus, the provisions for 
presumptive service connection for chronic diseases in 38 
C.F.R. § 3.309 do not apply.

In summary, the preponderance of the evidence is against a 
finding that the veteran suffered from a chronic back 
disability in service, or for several years thereafter, or 
that his current back disorder is related to service; thus, 
the claim for service connection must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


